PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 15-2595
                   _____________

 HAMILTON PARK HEALTH CARE CENTER LTD,

                                    Appellant

                          v.

1199 SEIU UNITED HEALTHCARE WORKERS EAST

                 ________________

    On Appeal from the United States District Court
              for the District of New Jersey
        (D.C. Civil Action No. 3-13-cv-00621)
       District Judge: Honorable Mary L. Cooper
                   ________________

      Submitted Under Third Circuit LAR 34.1(a)
                 February 29, 2016

Before: AMBRO, JORDAN, and SCIRICA, Circuit Judges


            (Opinion filed: April 1, 2016)
David Jasinski, Esquire
Jennifer C. Van Syckle, Esquire
Rebecca D. Winkelstein, Esquire
Jasinksi, P.C.
60 Park Place, 8th Floor
Newark, NJ 07102

      Counsel for Appellant

Katherine H. Hansen, Esquire
William S. Massey, Esquire
Gladstein, Reif & Meginniss, LLP
817 Broadway, 6th Floor
New York, NY 10003

      Counsel for Appellee

                     ________________

               OPINION OF THE COURT
                   ________________

AMBRO, Circuit Judge

       Hamilton Park Health Care Center filed a petition to
vacate an arbitration award in a dispute with the 1199 SEIU
United Healthcare Workers East union. The District Court
denied the petition and confirmed the award. On appeal,
Hamilton Park asserts that the Court erred by approving a
multi-year arbitration award when the parties’ collective
bargaining agreement (“CBA”) only contemplated a single-
year award. Because the parties consented at arbitration to a
multi-year award, we affirm this portion of the Court’s order.




                              2
       Hamilton Park also argues that, even if a multi-year
award is permissible, the Court should have severed a
provision authorizing a new round of arbitration at a later
date. We agree; thus we reverse and remand as to this portion
of the order.

I. Background
       Hamilton Park is a long-term care facility that was
previously a member of a multi-employer bargaining group.
Morris Tuchman, Esq. represented the group (referred to as
“Tuchman Homes”) in negotiations with 1199 SEIU, which
was the exclusive bargaining agent for the group’s employees
(subject to exceptions not at issue here).1 In 2008, Tuchman
Homes and the union agreed to a CBA beginning on March
13 of that year and extending through February 28, 2013. The
CBA gave the union the option to reopen negotiations in
November 2011 to bargain for new wages, hours, and general
terms and conditions of employment for the CBA’s last year
(February 28, 2012–February 28, 2013). If the union
exercised its right to reopen and the parties did not agree to
terms by February 28, 2012, they could submit any
unresolved items to binding interest arbitration.2


1
 We use “Tuchman Homes” to refer to the bargaining group,
and we use “Tuchman” to refer to Mr. Tuchman.
2
  In interest arbitration, the parties ask the arbitrator “to set
new terms and conditions of employment.” Lodge 802, Int’l
Bhd. of Boilermakers, Iron Shipbuilders, Blacksmiths,
Forgers & Helpers, AFL-CIO v. Pa. Shipbuilding Co., 835
F.2d 1045, 1046 (3d Cir. 1987). By contrast, in rights
arbitration, which is not at issue here, the arbitrator’s role “is
to resolve disputes involving the interpretation or application




                                3
        The CBA provides that it cannot be changed “unless in
writing, and signed by the authorized representatives of the
parties.” It also says that the arbitrator cannot “add to,
subtract from, or otherwise amend or modify the terms of this
Agreement.” Although the CBA only authorizes interest
arbitration for the contract’s last year, it does not expressly
bar any other types of arbitration. Finally, the CBA empowers
the arbitrator to “determine his jurisdiction” and grant “all
appropriate remedies.”
       In November 2011, the union invoked its right to
reopen negotiations. The parties reached an impasse, and they
submitted the unresolved issues to arbitration. One of the
main sticking points was the 4.5 percentage point increase in
contributions that was necessary to maintain the level of
health benefits that employees received. The union wanted
Tuchman Homes to cover the entire increase, but the latter
opposed paying any of it. During a hearing on March 26,
2012, the arbitrator, Martin Scheinman, Esq., suggested that
the parties consider allowing him to fashion a multi-year
award that went beyond the scope of the February 28, 2012–
February 28, 2013 jurisdiction provided by the CBA. The
purpose of this would be to spread out increased employer
contributions over a longer period of time. As Scheinman
recounted in the award he ultimately issued, the parties
“tentatively” agreed to the request for expanded jurisdiction.
He said that, in subsequent ex parte meetings, they firmly
committed to this plan. Specifically, he said that “[b]oth sides
agreed my jurisdiction permitted a multi-year Award, at my
discretion.” However, these agreements were never in
writing.


of terms and conditions of employment that the parties have
themselves agreed to in their contract.” Id. at 1047.




                               4
       In November 2012, Scheinman issued a multi-year
award that extended through June 2016. It dealt with, among
other topics, wages and health benefits contributions. With
respect to the dispute over health benefits, the award called
for a 2 percentage point increase in employer contributions at
the outset followed by a further 2.5 percentage point increase
in March 2014.
       Scheinman also included a provision allowing the
union to reopen negotiations for the contract’s last year (June
30, 2015–June 30, 2016) and to submit any resulting disputes
to binding interest arbitration. The effect of Scheinman’s
award was to create what courts frequently call a “second
generation” interest arbitration agreement. See, e.g., Globe
Newspaper Co. v. Int’l Ass’n of Machinists, 648 F. Supp. 2d
193, 198 (D. Mass. 2009). As the name implies, this refers to
a scenario where an arbitrator uses his authority to decide a
particular dispute to impose a requirement, not previously
agreed upon by the parties, to arbitrate future disputes.
        Scheinman did not address why he included the second
generation interest arbitration provision. Nor did he ever
conclude that the parties consented to it. He did, however,
explain his reasoning for including a reopener provision. He
said he “followed the parties’ format,” derived from the
2008–2013 CBA, of permitting the union to reopen
negotiations for the contract’s last year. In both the 2008–
2013 CBA and Scheinman’s award, the reopener and
arbitration provisions work in tandem (reopening followed, if
need be, by arbitration). It appears that Scheinman presumed
that the parties, having once (in the 2008–2013 CBA) elected
to resolve disputes through interest arbitration, would
continue to choose that model for future disputes.
       Hamilton Park responded to the award by filing a
petition in the District Court to vacate it. The crux of its




                              5
argument was that Scheinman exceeded his authority under
the CBA by issuing a multi-year award instead of confining
himself to the year ending February 28, 2013 and by inserting
a second generation interest arbitration provision. Hamilton
Park’s position was that it did not provide oral consent for
Scheinman’s actions and that, even if it had, it would be
insufficient because the CBA requires written authorization.
        In support of the contention that it never provided
consent, Hamilton Park submitted to the Court a letter its
counsel had written to Tuchman along with an unsigned
declaration from Tuchman that was attached to the letter. The
letter stated that Hamilton Park’s counsel had spoken with
Tuchman and prepared the declaration on his behalf based on
that discussion. It closed by asking Tuchman to execute the
declaration, which asserted that he “never consented to any
modification of the CBA authorizing Scheinman to issue an
award beyond one year.” However, Hamilton Park later
informed the Court that Tuchman refused to sign the
declaration.
       Hamilton Park also submitted declarations from its
chief financial officer, Donald Wuertz, and from Jacqueline
Cousins, an administrator at Cranford Health and Extended
Care, another member of the Tuchman Homes multi-
employer bargaining group. The declarations said that neither
the group as a whole nor Hamilton Park individually gave
Scheinman or Tuchman authorization for a multi-year award.
But they are silent on whether Tuchman, as the group’s
representative, authorized Scheinman to issue such an award.
II. Jurisdiction and Standard of Review
       The District Court had jurisdiction under 9 U.S.C. § 10
and 9 U.S.C. § 11, and we have jurisdiction per 9 U.S.C.
§ 16(a)(1)(D) and 28 U.S.C. § 1291. “When reviewing a




                              6
district court’s denial of a motion to vacate an arbitration
award, we review its legal conclusions de novo and its factual
findings for clear error.” Whitehead v. Pullman Grp., LLC,
811 F.3d 116, 119 n.23 (3d Cir. 2016).
III. Discussion

       “There is a strong presumption under the Federal
Arbitration Act [“FAA”] in favor of enforcing arbitration
awards.” Brentwood Med. Assocs. v. United Mine Workers of
Am., 396 F.3d 237, 241 (3d Cir. 2005) (internal citation
omitted). We review them under an “extremely deferential
standard,” the application of which “is generally to affirm
easily the arbitration award.” Dluhos v. Strasberg, 321 F.3d
365, 370 (3d Cir. 2003). This deference, of course, is subject
to certain limitations. Indeed, “[e]ffusively deferential
language notwithstanding, the courts are neither entitled nor
encouraged simply to ‘rubber stamp’ the interpretations and
decisions of arbitrators.” Matteson v. Ryder Sys. Inc., 99 F.3d
108, 113 (3d Cir. 1996).
       For instance, the FAA gives district courts the
authority to vacate awards where arbitrators “exceeded their
powers, or so imperfectly executed them that a mutual, final,
and definite award upon the subject matter submitted was not
made.” 9 U.S.C. § 10(a)(4). Also subject to vacatur are
awards that “do[] not draw [their] essence from the terms of
the collective bargaining agreement,” Jersey Nurses Econ.
Sec. Org. v. Roxbury Med. Grp., 868 F.2d 88, 88 (3d Cir.
1989), that result from an arbitrator’s “own brand of
industrial justice,” Citgo Asphalt Ref. Co. v. Paper, Allied-
Indus., Chem. & Energy Workers Int’l Union Local No. 2-
991, 385 F.3d 809, 816 (3d Cir. 2004) (internal quotation
marks omitted), or that are contrary to “a well-defined and
dominant public policy,” Exxon Shipping Co. v. Exxon
Seamen’s Union, 993 F.2d 357, 360 (3d Cir. 1993) (internal




                              7
quotation marks omitted). With respect to the last category,
because we are dealing with a CBA between a union and an
employer, the public policy considerations embodied in the
National Labor Relations Act (“NLRA”) are particularly
relevant. Moreover, district courts can modify awards in cases
where “arbitrators have awarded upon a matter not submitted
to them, unless it is a matter not affecting the merits of the
decision upon the matter submitted.” 9 U.S.C. § 11(b).

        There are two aspects of the arbitration award that
Hamilton Park asks us to review. The first is the issuance of a
multi-year award. Because the CBA only authorizes a single-
year award, Hamilton Park would be on solid footing if it had
not separately agreed to expand Scheinman’s jurisdiction. But
it did reach such an agreement, and it is bound by it.
       The other issue is the inclusion of a second generation
interest arbitration provision. Here, by contrast, there is no
evidence that Hamilton Park consented to what Scheinman
included. Because this portion of the award violates the
principles of both the FAA and the NLRA, it cannot stand.
A. Multi-year award

       Hamilton Park’s main contention is that there is no
authority in the CBA for Scheinman to issue an award that
goes through June 2016. This is true but ultimately not
dispositive. That is because parties are permitted to “agree to
allow an arbitrator to go beyond the express terms of the
collective bargaining agreement.” High Concrete Structures,
Inc. of N.J. v. United Elec. Radio & Mach. Workers of Am.,
Local 166, 879 F.2d 1215, 1218 (3d Cir. 1989). Here,
Scheinman found that the parties made such an agreement.
Specifically, his award states that “[b]oth sides agreed” to a
“multi-year Award, at my discretion.”




                              8
       Meanwhile, Hamilton Park has presented no evidence
sufficient to demonstrate that the agreement did not exist. The
only evidence it produced shows that neither it nor other
members of the bargaining group authorized Tuchman or
Scheinman to issue a multi-year award. But there is no
competent evidence that Tuchman did not agree to the longer
award on behalf of the bargaining group.
        That evidence might have come in the form of a signed
declaration from Tuchman. But, as discussed, Tuchman
declined to sign it. We do not assume that Tuchman’s refusal
to sign the declaration is necessarily the same as a repudiation
of its contents. Indeed, we note that counsel for Hamilton
Park represented to the District Court that Tuchman, though
he refused to sign the document, “did not deny that he did not
authorize Arbitrator Scheinman to issue an award beyond one
year.” On appeal, Hamilton Park vigorously challenges the
arbitration award but fails to mention—even once—that
Tuchman refused to sign a declaration that counsel had
submitted to the District Court. The Magistrate Judge found
the circumstances surrounding the declaration to be
“troubling[].” No doubt. And even more troubling is
Hamilton Park’s failure to acknowledge the incident in its
briefing.

       Hamilton Park places great emphasis on the lack of
any writing memorializing the agreement to authorize a
multi-year award. It argues that an oral agreement would
violate the CBA, which requires any changes to be in writing
and signed by authorized representatives. But we have held
that, once parties are in front of an arbitrator, their decision to
submit additional subjects to arbitration—even those beyond
the scope of the CBA—need not be “express” and instead
“may be based on other relevant . . . actions.” High Concrete
Structures, 879 F.2d at 1219. Indeed, an agreement to allow
an arbitrator to address particular issues “may be implied




                                9
from the conduct of the parties.” Teamsters Local Union No.
764 v. J.H. Merritt & Co., 770 F.2d 40, 42 (3d Cir. 1985). In
our case, the parties’ relevant conduct was to authorize
Scheinman to enter a multi-year award. And the evidence of
this is Scheinman’s acknowledgement of the agreement in his
award.
        The CBA’s writing requirement thus does not get
Hamilton Park relief from its agreement. For instance, in
High Concrete Structures the employer argued that the
arbitration award, which went beyond the terms of the CBA,
violated both the clause declaring the agreement to be
complete and final (i.e., an integration clause) and the
provision preventing the arbitrator from changing the
agreement’s terms. We disagreed, observing that nothing in
the CBA expressly “prohibit[ed] the parties from agreeing to
a submission which is broader.” 879 F.2d at 1219 (“[I]n
determining the arbitrator’s authority, the court must look not
only at the text of the collective bargaining agreement but
also at the agreed submission.”). Similarly, nothing in the
CBA prohibited Hamilton Park and the union from agreeing
to arbitrate additional issues.
       There are important policy considerations behind the
rule from J.H. Merritt and High Concrete Structures.
Specifically, there is a “strong federal policy favoring the
speedy resolution of labor disputes through arbitration.” J.H.
Merritt, 770 F.2d at 43. If a party, through its actions, were
able to induce an arbitrator to issue an award outside the CBA
and then challenge that award if it is unhappy with it, this
policy would be frustrated. Id. Hamilton Park, having agreed
to go beyond the CBA, is bound by that determination.
       As a result, we cannot say that Scheinman “exceeded
[his] powers” within the meaning of the FAA. See 9 U.S.C.
§ 10(a)(4). Nor does the award fail to “draw its essence from




                              10
the terms of the collective bargaining agreement,” Jersey
Nurses, 868 F.2d at 88, because that requirement poses no
obstacle where the parties agree to go beyond the scope of the
CBA, High Concrete Structures, 879 F.2d at 1219.
Meanwhile, there is no tension with a “well-defined and
dominant public policy,” Exxon Shipping, 993 F.2d at 360
(internal quotation marks omitted), as holding parties to their
representations to an arbitrator by no means contravenes
public policy. Finally, there are no concerns about an
arbitrator meting out his “own brand of industrial justice,”
Citgo Asphalt, 385 F.3d at 816 (internal quotation marks
omitted), or giving an award based on “a matter not
submitted” for arbitration, 9 U.S.C. § 11(b), because here the
evidence demonstrates that Scheinman had the parties’
authorization.
         In one respect, however, the District Court erred in its
analysis. Specifically, it determined that “the Court cannot
challenge Arbitrator Scheinman’s finding that the parties
consented to expanding his jurisdiction.” For this, the Court
relied on the proposition that, as a general matter, we will not
“reconsider the merits of an [arbitration] award even though
the parties may allege that the award rests on errors of fact or
on misinterpretation of the contract.” United Paperworkers
Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 36 (1987).
However, this analysis overlooks two considerations. The
first is that courts are authorized to review challenges that go
“to the making of the agreement to arbitrate.” Buckeye Check
Cashing, Inc. v. Cardegna, 546 U.S. 440, 445 (2006) (internal
quotation marks omitted). The second is that we can inquire
into whether an award is obtained “through the arbitrator’s
dishonesty.” Misco, 484 U.S. at 38. All of this goes to say that
our deferential review of arbitration awards does not deprive
Hamilton Park of the ability to establish that, contrary to
Scheinman’s representations, it did not agree to a multi-year




                               11
award. The fatal flaw for Hamilton Park, however, is that it
has not done so.

B. Second generation interest arbitration provision
        The next issue is Scheinman’s inclusion of a second
generation interest arbitration provision, which allows the
union to force arbitration on any disputes that arise during
negotiations over the award’s last year (June 30, 2015–June
30, 2016). This is not a question of Scheinman’s authority to
issue an award covering the year ending June 30, 2016.
Rather, it is purely a question of the remedy that he imposed.3
And unlike with the extension of jurisdiction to encompass a
multi-year award, Scheinman did not find that the parties
agreed to a new arbitration provision. Because Hamilton Park
did not consent to the provision, its inclusion is contrary to
both the FAA and the NLRA. Although this is a matter of
first impression for us, we join the company of several of our
sister courts that have found second generation interest
arbitration provisions to be impermissible without mutual
consent.
        As a starting point, under the FAA arbitration “is
strictly a matter of contract.” Bel-Ray Co. v. Chemrite (Pty)
Ltd., 181 F.3d 435, 444 (3d Cir. 1999). As a result, a basic
premise is that we “initially must find that there is a valid
agreement to arbitrate.” Century Indem. Co. v. Certain
Underwriters at Lloyd’s, London, 584 F.3d 513, 523 (3d Cir.
2009). And “[i]f a party has not agreed to arbitrate, the courts
have no authority to mandate that [it] do so.” Bel-Ray, 181
3
  The parties gave Scheinman the authority to impose all
“appropriate remedies.” The key word, of course, is
“appropriate.” We must therefore determine whether the
arbitration provision is permissible.




                              12
F.3d at 444. Where a party has not executed an express
agreement to arbitrate, we must therefore discern whether any
“traditional principles of contract and agency law” can make
it nonetheless bound by an arbitration provision. E.I. DuPont
de Nemours & Co. v. Rhone Poulenc Fiber & Resin
Intermediates, S.A.S., 269 F.3d 187, 194 (3d Cir. 2001)
(internal quotation marks omitted).
        Here, the initial contract was the CBA. The parties
subsequently enlarged Scheinman’s authority under the oral
agreement to permit a multi-year award. However, neither the
CBA nor the oral agreement contemplated the arbitration of
disputes for the year starting June 30, 2015. Nor did Hamilton
Park, through its conduct, imply that it agreed to such a
provision. It certainly was permitted—similar to what it did
when it consented to the longer award—to agree to a new
arbitration provision. But there is no evidence that it did.
       To the extent Scheinman attempted to infer Hamilton
Park’s consent by reference to the arbitration provision in the
2008–2013 agreement, that inference was flawed. Under this
reasoning, Hamilton Park’s agreement to arbitrate disputes
for that contract’s last year (February 28, 2012–February 28,
2013) means that it would consent to having the same
arrangement in place for the new award’s last year (June 30,
2015–June 30, 2016). But neither Scheinman in his award nor
the union on appeal has identified any principle of contract or
agency law that would require a party to arbitrate in the future
merely because it has agreed to do so in the past.
       The District Court notes that Hamilton Park, in
agreeing to a multi-year award, never expressly “defin[ed] the
boundaries” of Scheinman’s discretion and never objected
during the arbitration process to the inclusion of the second
generation interest arbitration provision. But this gets things
backwards. Our starting principle is not that parties can be




                              13
forced to arbitrate unless they agree otherwise, but rather that
“[i]f a party has not agreed to arbitrate, the courts have no
authority to mandate that [it] do so.” Bel-Ray, 181 F.3d at
444. And even assuming there might be circumstances where
a lack of objection can signal consent, this is not one of them.
There is no evidence that Hamilton Park had any reason to
suspect prior to the issuance of the award that it would
contain a second generation interest arbitration provision. A
party cannot object to what it cannot reasonably foresee.
        Apart from being untethered from the principles
embodied in the FAA, the second generation interest
arbitration provision also conflicts with the NLRA’s public
policy considerations. Under the NLRA, employers and
unions are required to bargain over “wages, hours, and other
terms and conditions of employment.” Brockway Motor
Trucks, Div. of Mack Trucks, Inc. v. NLRB, 582 F.2d 720, 725
(3d Cir. 1978) (internal quotation marks omitted). On these
subjects, the parties have an obligation to negotiate in good
faith. NLRB v. Wooster Div. of Borg-Warner Corp., 356 U.S.
342, 349 (1958). By limiting mandatory bargaining to these
topics, the NLRA embodies the public policy that, for all
other subjects, parties are “free to bargain or not to bargain,
and to agree or not to agree.” Id.

        The question of whether to require arbitration does not
relate to any of the mandatory bargaining subjects. As a
result, the NLRA allows parties to accept or reject an
arbitration provision as they see fit. However, if arbitrators
were free to do as Scheinman did here, parties would have no
control over the continued inclusion of an arbitration
provision. This would allow for an end-run around the
NLRA’s public policy considerations.
      To see how this problem plays out in practice, we start
with the undisputed premise that, because an arbitration




                              14
provision is not a mandatory subject of bargaining, Hamilton
Park was under no obligation to agree to arbitration in the
2008–2013 CBA. It is only because Hamilton Park reached a
limited agreement—the inclusion of an arbitration provision
in a single CBA—that Scheinman was involved in the case in
the first instance. He then used this agreement to expand
Hamilton Park’s arbitration requirements. If an arbitrator,
once empowered to decide a particular dispute, could then
require all future disputes to be arbitrated, a party that has
once agreed to a limited arbitration provision could forever be
held hostage to it. As the Fifth Circuit explained,
       a party . . . may find itself locked into that
       procedure for as long as the bargaining
       relationship endures. Exertion of economic
       force to rid oneself of the clause is foreclosed,
       for the continued inclusion of the term is for
       resolution by [the arbitrator, who is] an
       outsider. Parties may justly fear that the
       tendency of arbitrators would be to continue
       including the clause, for that is exactly what
       happened in this case.
NLRB v. Columbus Printing Pressmen & Assistants’ Union
No. 252, 543 F.2d 1161, 1169 (5th Cir. 1976).
        Because second generation interest arbitration
provisions imposed without consent violate the contract law
principles of the FAA and the public policy goals of the
NLRA, we hold that they are unenforceable. As discussed,
there is no evidence that Hamilton Park agreed to have such a
provision. Hence it must be removed from Scheinman’s
award.
       Our holding tracks the overwhelming consensus of
federal courts. See, e.g., Local Union No. 666, Int’l Bhd. of




                              15
Elec. Workers, AFL-CIO v. Stokes Elec. Serv., Inc., 225 F.3d
415, 425 (4th Cir. 2000); Local 58, Int’l Bhd. of Elec.
Workers, AFL-CIO v. Se. Mich. Chapter, Nat’l Elec.
Contractors Ass’n, Inc., 43 F.3d 1026, 1032 (6th Cir. 1995);
Am. Metal Products, Inc. v. Sheet Metal Workers Int’l Ass’n
Local Union No. 104, 794 F.2d 1452, 1456–57 (9th Cir.
1986); Sheet Metal Workers’ Int’l Ass’n, Local 14 v. Aldrich
Air Conditioning, Inc., 717 F.2d 456, 459 (8th Cir. 1983);
Columbus Printing, 543 F.2d at 1169–7. See also Globe
Newspaper, 648 F. Supp. 2d at 198 (“It appears that every
court to have considered this question has concluded that this
type of second generation interest arbitration provision is
unenforceable . . . .”).4
                 *      *      *      *      *
       Our deference to an arbitrator’s award does not include
the rubber stamping of a self-perpetuating arbitration
provision that the parties did not agree to include. We
therefore reverse the portion of the District Court’s order
approving the inclusion of a new arbitration provision for
disputes arising for the year starting June 30, 2015. We
remand the case with instructions for the Court to void only
the portion of the award providing for that arbitration. See,

4
  The District Court notes that the typical case where a court
voids a second generation interest arbitration provision occurs
when the union insists on its inclusion. The Court correctly
observes that there is no evidence that the union did so here,
meaning that Scheinman may have included it on his own
initiative. However, this has no bearing on our analysis. Even
if the impetus for the provision comes from an arbitrator
rather than a party, the result is the same: the imposition of a
requirement to arbitrate. Unless both parties consent to that
arrangement, it is unenforceable.




                              16
e.g., Buckeye Check Cashing, 546 U.S. at 445 (“[A]n
arbitration provision is severable from the remainder of the
contract.”). We affirm the Court’s order in all other respects.5




5
   In the event that the parties have already engaged in
arbitration for the June 30, 2015–June 30, 2016 contract year,
nothing in this opinion prevents them from raising to the
District Court any arguments that may exist as to why any or
all of the resulting award should be enforced notwithstanding
the invalidity of the arbitration provision.




                              17